            Case 1:18-cv-02435-RDM Document 9 Filed 01/22/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



JUSTINE HURRY

                       Plaintiff,

       v.
                                                 C.A. No. 1:18-cv-2435
FEDERAL DEPOSIT INSURANCE
CORPORATION, et al.

                       Defendants.


                        CONSENT MOTION FOR CONTINUANCE
                        OF INITIAL SCHEDULING CONFERENCE

       Plaintiff, Justine Hurry, with consent of counsel for Defendants Federal Deposit

Insurance Corporation (“FDIC”), FDIC Deputy Regional Director John R. Jilovec, and FDIC

Case Manager Hilary L. Hoskins, moves the Court for an Order rescheduling the Initial

Scheduling Conference currently set for January 24, 2019. In support of this motion, Plaintiff

states as follows:

       1.      Plaintiff filed her Complaint on October 24, 2018. Defendants filed their Answer

on January 4, 2019.

       2.      On January 11, 2019, the Court granted Maranda E. Fritz’s motion to appear pro

hac vice. Ms. Fritz will be serving as primary lead counsel for the Plaintiff in the matter.

       3.      The Court set the Initial Scheduling Conference for January 24, 2019, at 10:15

a.m.

       4.      However, Ms. Fritz is unavailable on January 24, 2019, because of an appellate

argument scheduled in the State of New York, and will be unable to attend the Initial Scheduling

Conference as currently set.
              Case 1:18-cv-02435-RDM Document 9 Filed 01/22/19 Page 2 of 3



         5.      Accordingly, the Plaintiff, with consent of Defendants, requests that the Court

continue the Initial Scheduling Conference to a date on or after February 4, 2019, so as to also

avoid other conflicts during the week of January 28, 2019.

         6.      The continuance is requested for good cause and is not requested for purposes of

delay.    This is the first continuance requested by either party and Defendants consent to

continuance of the hearing.

         For the foregoing reasons, Plaintiff respectfully requests that the Court grant a

continuance of the January 24, 2019 scheduling conference, and reset the hearing for a date on or

after February 4, 2019. A proposed Order accompanies this motion.

                                                         Respectfully submitted,

                                                         THOMPSON HINE LLP

                                                   By:      /s/ Joseph A. Smith
                                                         Joseph A. Smith
                                                         D.C. Bar No. 1010223
                                                         Maranda E. Fritz (admitted pro hac vice)
                                                         Brian Lanciault (admitted pro hac vice)
                                                         1919 M Street, N.W., Suite 700
                                                         Washington, D.C. 20036
                                                         Phone: (202) 331-8800
                                                         Fax: (202) 331-8330
                                                         joe.smith@thompsonhine.com
                                                         maranda.fritz@thompsonhine.com
                                                         brian.lanciault@thompsonhine.com
                                                         Counsel for Plaintiff Justine Hurry




                                                  2
         Case 1:18-cv-02435-RDM Document 9 Filed 01/22/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of January, 2019, I will cause the foregoing Motion

to be served via ECF, on the following:

              Erick Bond
              Counsel, Corporate Litigation Unit
              3501 N. Fairfax Drive, D-7026
              Arlington, VA 22226
              Counsel for FDIC Defendants




                                                   /s/ Joseph A. Smith
                                                Joseph A. Smith




                                               3
